DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/28/2021 has been entered.
 
Response to Amendment
This action is responsive to an amendment filed on 10/28/2021.
Claims 1-3, 9-10, 12-13 and 16-20 have been amended.
Claims 14-15 have been canceled.
Claims 21 has been added.
Claims 1-13 and 16-21 are pending.

Response to Arguments
Applicant's arguments filed on 10/28/2021, regarding 35 USC § 102(a)(2)  rejection  of independent claims 1, 12 and 17 have been fully considered.
Regarding Claim 1 and 17, applicant asserts that the present amendment to claims 1 and 17  would overcome the current § 102 rejection of this claim. (page 8) 
However, Examiner relies on Liang to teach the amended limitations, therefore, applicant’s arguments with respect to claims 1 and 17 are moot because the arguments do not apply to the reference being used in the current rejection. See the newly crafted rejection, infra. 
Regarding Claim 12, Applicant argues that a configuration file that indicates that the first peer node is to operate as a one-peer, multi-role peer node is not taught by Ivkushkin. (page 8)
Applicant’s arguments are persuasive. Therefore, the 35 U.S.C. § 102 rejection of Claim 12 has been withdrawn. 

Claim Objections
Claims 4 and 10 are objected to because of the following informalities:  
Claim 4 recites in line 2-3, “the package” which appears a typographical error and likely intended to recite “the workload package”.
 which appears a typographical error and likely intended to recite “the one or more modules”.
Claim 16 recites in line 1, “the package” which appears a typographical error and likely intended to recite “the workload package”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for 
Claim 12 recites in lines 3-5, “…the workload package comprises information indicating a one-peer role for the first peer node and a multi-peer role for the first peer node,…” (emphasis added). It is not clear whether the workload package indicates both one-peer and multi-peer role for the first peer node, because, based on the Fig. 4A (step 412, 114 and 416) and paragraph 0031 of the present application, the workload package should indicate either “multi-role” or “multi-peer” or “one-peer” action /role. 
Claim 12 recites “…the workload package comprises information indicating a one-peer role for the first peer node and a multi-peer role for the first peer node,…” and later recites “…examining the workload package at the first peer node to determine the first peer node is to operate as the one-peer, multi-role peer node…” (emphasis added). It is not clear whether “the multi-peer role” and “the multi-role peer” is same or different. The limitations are interpreted to read on the prior art as disclosed in present specification,  the node is to be configured either as a one-peer or multi-peer or multi-role node, in Fig. 4A, ⁋ 0031.
Claim 12 also recites the limitation “the workload” in line 5.  There is insufficient antecedent basis for this limitation in the claim, because it is not clear whether it is referring the “workload package” as recites in line 2.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 7, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ivkushkin et al. (US 2021/0014046, hereinafter "Ivkushkin") in view of Liang et al. (CN 110609868A, hereinafter “Liang”).

Claim 1, Ivkushkin teaches a system comprising: a distributed ledger peer-to-peer blockchain fabric comprising a plurality of peer nodes ([Fig. 1, ⁋ 0022], the blockchain network 110 can be a distributed peer-to-peer network formed from a plurality of nodes 112 that collectively maintain a distributed ledger 114, which may contain one or more blockchains 114), including:
a first peer node to: receive a workload package ([⁋ 0004], receiving, by an executor node, an invocation request to change an object stored in a first record in a distributed ledger maintained by a blockchain network of nodes. [Fig.2, ⁋ 0031], at step 202, receiving an invocation request to change an object stored in a first record in a distributed ledger maintained by a blockchain network of nodes. The action 202 may be performed by one of the nodes 112 within the blockchain network 110 having an assigned executor role); and 
execute the workload package at resources included in the first peer node ([⁋ 0029], executor node in the blockchain network receive a request. The executor node validate the request. The executor node reads the content of the request and defines which object should be changed. The executor node then carries out the requested operation and forms a new record with references to the reason of change and to the baseline of the object. [Fig.2, ⁋ 0036], At step 212, the executor node may invoke functionality of the smart-contract modules specified by the .
Ivkushkin does not explicitly teach, however, Liang teaches examine the workload package at the first peer node to select an anchor role, an endorser role or a leader role for the first peer node within a cluster configuration comprising a first set of the plurality of peer nodes (Liang teaches a method based on a block chain platform comprising steps: 1) dividing roles of each node in the organization according to a block chain network. The specific process of the step 1) is as follows: 1.1) creating a block chain network MSP; 1.2) issuing an identity certificate to each node of an organization through a certificate certification center according to the established block chain network MSP, and dividing roles [e.g., selecting role] of each node in the organization; The identity certificate in step 1) includes a node identity certificate, an administrator authority certificate, and an intra-organization role certificate, and the roles of the nodes include a common node, an anchor node, an endorsement node, and a consensus node [page 3]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ivkushkin with Liang in order to select role of each node, include a common node, an anchor node, an endorsement node, and a consensus node, based on the certificate received, 

Regarding Claim 2, Ivkushkin teaches the system of claim 1, wherein the workload package further comprises information indicating a group of requested services and resources ([⁋ 0025], Smart contract module are software module comprised of computer-executable instructions or code that is run by one of the nodes 112 of the blockchain network when triggered by certain messages or transactions from other nodes or clients. The smart-contract modules contain functionality that may be accessed (via blockchain transactions) to modify a state of the object. …the term functionality may be computer-executable code configured to perform one or more specific tasks or operations [e.g., requested services], and which may be organized within a single computing subroutine, distributed across multiple subroutines, distributed across multiple objects, or some combination thereof. …For example, the blockchain client 106 may send a blockchain transaction to the blockchain network having a recipient address field specifying the smart contract module and a payload specifying that the particular functionality is to be triggered).
Ivkushkin does not explicitly teach, however, Liang teaches information indicating resources to execute the selected anchor role, endorser role or leader role (1.1) creating a block chain network MSP; 1.2) issuing an identity certificate [e.g., information indicating] to each node [e.g., resource] of an organization through a certificate certification center according to the established block chain network MSP, and dividing roles of each node [e.g., resource to execute the selected role] in the organization; The identity certificate in step 1) includes a node identity certificate, an administrator authority certificate, and an intra-organization role certificate, and the roles of the nodes include a common node, an anchor node, an endorsement node, and a consensus node [page 3]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ivkushkin with Liang in order to indicate the role of each node, include a common node, an anchor node, an endorsement node, and a consensus node, because it would have enabled the system to ensure the control of data authority of each node in a blockchain fabric [see, Liang, page 2].

Regarding Claim 3, Ivkushkin teaches The system of claim 1, wherein the first peer node to examine a package configuration file ([⁋ 0031], receiving an invocation request to change an object stored in a first record in a distributed ledger maintained by a blockchain network of nodes. The action performed by one of the nodes [e.g., first peer node] within the blockchain network  having an 

Regarding Claim 4, Ivkushkin teaches the system of claim 3, wherein the configuration file comprises a type of the workload package, a list of peer nodes in the first set of peer nodes on which the package is to be executed and one or more modules implemented to execute the workload package at resources within the first set of peer nodes ([⁋ 0022], the blockchain network 110 can be a distributed peer-to-peer network formed from a plurality of nodes 112 (computing devices) that collectively maintain a distributed ledger 114, which may contain one or more blockchains 114. [⁋ 0025], …the blockchain client 106 may send a blockchain transaction to the blockchain network having a recipient address field [e.g., list of peer nodes] specifying the smart contract module and a payload specifying that the particular functionality [e.g., a type of the workload package] is to be triggered. Smart contract module are software module comprised of computer-executable instructions or code that is run by one of the nodes 112 [e.g., peer nodes] of the blockchain network when triggered by certain messages or transactions from other nodes or clients. The smart-contract modules contain functionality that may be accessed (via blockchain transactions) to modify a state 

Regarding Claim 7, Ivkushkin teaches the system of claim 4, wherein each of the one or more modules represent a service resource that is to be performed ([⁋ 0025], Smart contract module are software module comprised of computer-executable instructions or code that is run by one of the nodes 112 of the blockchain network when triggered by certain messages or transactions from other nodes or clients. The smart-contract modules contain functionality that may be accessed to modify a state of the object. As used herein, the term functionality may be computer-executable code configured to perform one or more specific tasks or operations).

Claim 17, Ivkushkin teaches a non-transitory machine-readable medium storing instructions which, when executed by a processor ([Fig. 6, ⁋⁋ 0052-0053], The computer program product may include a computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor to carry out aspects of the present disclosure).
The rest of the limitations of claim 17 are rejected under the same rationale of Claim 1.

Claim 18 is rejected under the same rationale of Claim 4.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ivkushkin in view of Liang further in view of Ding et al. (US 2020/0241981, hereinafter "Ding").

Regarding Claim 8, Ivkushkin in view of Liang do not explicitly teach, however, Ding teaches the system of claim 7, wherein the one or modules further comprise modules that are executed to monitor the workload package (Fig. 2 illustrates a node in a node cluster. The node includes plurality of module, including  a consensus instance IO management module 1013 [⁋ 0056], The 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ivkushkin and Liang with Ding in order to having a module that is configured to monitor the running instance, because it would have enabled the system to ensure whether the process is running by monitoring the throughput status.


Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ivkushkin in view of Liang and Ding further in view of Mahatwo et al. (US 2020/0125738, hereinafter “Mahatwo”).

Regarding Claim 9, Ivkushkin in view Liang and Ding do not explicitly teach, however, Mahatwo teaches the system of claim 8, wherein the module to determine whether one or more resources at the first peer node have failed ([⁋ 0040], As shown in FIG. 3, the first peer may experience (at 4) an uncontrolled and/or unexpected event (e.g., hardware, software, network, and/or other failure) when executing using resources of node 120-1.[⁋ 0041], …Orderer cluster 140 may detect the failure of the first peer).


Regarding Claim 10, Ivkushkin in view Liang and Ding do not explicitly teach, however, Mahatwo teaches the system of claim 9, wherein the one or modules further comprise modules to perform a recovery action upon determining that one or more resources at the first peer node have failed ([⁋ 0040], FIG. 3 illustrates an example of synchronizing the distributed ledger in response to recovering from a peer failure using peer-based resiliency of the multi-node resiliency. [⁋ 0041], detect the failure of the first peer (executing using resources of node 120-1), and may restart [e.g., a recovery action] the first peer on node 120-3. [⁋ 0042] The first peer may restart on node 120-3 with ledger 130-3 that is initially not synchronized with ledger 130-2 of the second peer and/or the distributed ledger. …the first peer may identify the second peer as another participant in the private and/or permissible blockchain network, and therefore a point of resiliency that can be used to synchronize ledger 130-3. Accordingly, the first peer may synchronize and/or verify (at 6) ledger 130-3 with ledger 130-2 of the second peer. …the first peer may access ledger 130-2 of node 120-2 in order to .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ivkushkin, Liang and Ding with Mahatwo in order to restart a failed peer node to another node because it would have enabled the system to provide continues service.

Regarding Claim 11, Ivkushkin in view Liang and Ding do not explicitly teach, however, Mahatwo teaches the system of claim 10, wherein the recovery action comprises a multi-role recovery action to move execution of the workload package from resources in the first peer node to be executed by resources in a second peer node in the first set of the plurality of peer nodes (([⁋ 0040], FIG. 3 illustrates an example of synchronizing the distributed ledger in response to recovering from a peer failure using peer-based resiliency of the multi-node resiliency [e.g., a multi-role recovery action]. [⁋ 0042] after detect the failure of the first peer, executing using resources of node 120-1, the first peer may restart on node 120-3 [e.g., move execution of the workload from first peer node (120-1) to be executed by resources in a second peer node (120-3)] with ledger 130-3 that is initially not synchronized with ledger 130-2 of the second peer and/or the distributed ledger. …the first peer may identify the second peer as another .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ivkushkin, Liang and Ding with Mahatwo in order to restart a failed peer node to another node to execute the process as taught by Mahatwo, because it would have enabled the system to provide continues service.

Allowable Subject Matter
Claims 5-6 and 19-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 12-13, 16 and 21 are objected to as being dependent upon a rejected base claim, but the claims 12-13, 16 and 21 to be allowed if the applicant amends the claim to overcome 112 rejection of the base claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD YOUSUF A MIAN whose telephone number is (571)272-9206. The examiner can normally be reached Monday-Friday 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER-ANTHONY PAPPAS can be reached on 571-272-7646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center 

/MOHAMMAD YOUSUF A. MIAN/          Examiner, Art Unit 2448